DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2 (Fig. 1-2, & 5) in the reply filed on 02/09/2022 is acknowledged.  Remaining claims 1-3 read on the elected species and are examined.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “while the flow rate regulator is configured to adjust flow rate ratio”.  Is the flow rate regulator configured to adjust flow rates only while the flow rate regulator is configured to reduce the first flow rate when temperature of the coolant is decreased? Since the metes and bounds can not be determined the claim is indefinite.  For examination purposes, the claim will be interpreted as “wherein the flow rate regulator is configured to reduce the first flow rate when a temperature of the coolant is decreased.”


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heat storage in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure For examination purposes, heat storage has been interpreted as skeletal material filled with phase change material arranged with flow passages (specification page 6 line 24-page 7 line 7).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Gaiser et al (US 2014/0076293, hereafter Gaiser) in view of Sugiura (US 2012/0006504).
In regards to claim 1, Gaiser teaches a heat storage device for a cooling system that includes: a heat exchanger (Fig. 3, heat exchanger 5), which is configured to release heat from coolant that is heated by a heat generating device at a time of operating the heat generating device (para [0008-0009], heat exchanger is configured so “a very large quantity of heat can also be removed from the heat -releasing primary medium”); and a circulation path (Annotated Fig. 1, circulation path), which is configured to circulate the coolant between the heat generating device and the heat exchanger (Annotated Fig. 1, circulation path shows heat exchanger 5 fluidly connected with a heat generating device), the heat storage device comprising: 
a heat storage (Fig. 3, coils 45, enclosing a secondary medium, configured to exchange heat from coolant)
a first flow passage, which is placed in a portion of the circulation path that conducts the coolant, wherein the heat storage is installed in the first flow passage (Fig. 3, ring channel 34 houses the heat storage, coils 45); 
a second flow passage, which is configured to conduct the coolant and bypass the heat storage (Fig. 3, bypass path 38, configured to conduct coolant and bypass the first flow passage); 
a flow rate regulator that is configured to adjust a flow rate ratio that is a ratio of a second flow rate of the coolant, which flows in the second flow passage, relative to a first flow rate of the coolant, which flows in the first flow passage, while the flow rate regulator is configured to reduce the first flow rate when a temperature of the coolant is decreased (Fig. 3, control element 40, para [0068], “it is clear that the control means 39 may also set at least one intermediate position, preferably any desired intermediate position, in order to make it possible to set a desired flow split between the primary path 37 and the bypass path 38 depending on the needs”, control element 40 is controlled by control means 
a container that is installed in the circulation path and is configured to conduct the coolant through an inside of the container, wherein the first flow passage and the second flow passage are located at the inside of the container (Fig. 3, housing 31 is a housing for heat exchanger 5, and contains bypass path 38 and ring channel 34).

    PNG
    media_image1.png
    453
    655
    media_image1.png
    Greyscale

Annotated Figure 1
Gaiser does not specifically teach a heat storage which is configured to store the heat released from the coolant.
However, Sugiura teaches a heat storage which is configured to store the heat released from the coolant (Fig. 4, heat storage material 44, para [0032] “the shaped heat storage material 44 are made by enclosing phase-change materials capable of absorbing and releasing heat…into micro-capsules [skeletal 
Therefore, in view of Sugiura, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date, to modify Gaiser’s heat storage coils with Sugiura’s heat storage material so that heat can be stored and released depending on temperature alteration (Sugiura para [0036]).
In regards to claim 2, Gaiser further discloses wherein the flow rate regulator is located on an upstream side of the heat storage in a flow direction of the coolant (Fig. 3, control element 40 is located upstream of the heat storage located in ring channel 34).
Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gaiser et al (US 2014/0076293, hereafter Gaiser) in view of Sugiura (US 2012/0006504) as applied to claim 1 above, and in further view of Katragadda et al. (US 2016/0290216).
In regards to claim 3, Gaiser further discloses wherein the flow regulator (Fig. 3, control element 40 is configured to reduce a size of a passage cross section, which conducts the coolant (para [0068], “It is clear that the control means 39 may also set at least one intermediate position, preferably any desired intermediate position, in order to make it possible to set a desired flow split between the primary path 37 and the bypass path 38 depending on the needs.”)
Gaiser in view of Sugiura does not explicitly teach wherein the flow rate regulator is thermostatic valve that is configured to reduce a size of a passage cross section, in response to a decrease in the temperature of the coolant flowing in the thermostatic valve.
	However, Katragadda teaches a flow rate regulator for a heat storage device, wherein the flow regulator is a thermostatic valve (Fig. 1, temperature col valve 74, para [0021] temperature control valve 74 may be a thermostatic valve) that is configured to reduce a size of a passage cross section, which conducts the coolant, in response to a decrease in the temperature of the coolant flow in in the 
	Therefore, in view of Katragadda, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify Gaiser’s flow rate regulator with Katragadda’s temperature control valve so the position of the valve can be controlled to allow the flow of coolant to be selectively adjusted to the first passage or the bypass (para 0022).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Katsuaki (JP 2015203400) discloses a heat recovery device 
Shinohara (CN 103573355) discloses a heat recovery device 
Burck et al. (DE 102017214724) 04 2018 discloses phase change materials
Levin et al. (US 2013/0199750) discloses heat storage system for an engine
An et al. (US 2015/0040544) discloses heat recovery device
Vos et al. (US 2017/0082372) discloses integrated heat exchanger
Blair et al. (US 2017/0248375) discloses phase change material
Limbeck et al. (US 2014/0033702) discloses a heat exchanger
Vogt (DE 102010033125) discloses a heat exchanger with bypass valve
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        



/TAVIA SULLENS/Primary Examiner, Art Unit 3763